DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 12/18/20.  Claims 1-9 and 11-24 are pending, wherein claims 19-24 remain withdrawn.
Amendments to the specification have been entered, and are sufficient in overcoming the objections to both the specification and drawings set forth in the previous Office Action, which have correspondingly been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-2, 5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagstaff et al (US 4,598,763, previously cited) in view of Otani (JP 61-132244 A, previously cited), Ichiki et al (US 6,550,528, previously cited), and Xu et al (CN 104741552A, cited in IDS filed 6/29/18).
Regarding claim 1, Wagstaff et al teaches a device for preparing a large-sized high-quality aluminum alloy ingot, comprising:
a hot top (fig 1, hot top 4);
an oil-gas lubrication mold (fig 1, casting mold 30, col 8 lines 1-15, lubricating oil pumped into upper groove 116, stream of pressurized gas pumped into groove 114); and
a dummy ingot (fig 1, stool 8),
wherein the hot top is arranged above the oil-gas lubrication mold (fig 1, hot top 4 is arranged above casting mold 30), and the dummy ingot is arranged below the oil-gas lubrication mold (fig 1, stool 8 is below casting mold 30 for supporting the billets),
wherein the oil-gas lubrication mold comprises a mold body (figs 1, 3-10, metal ring 46) and a graphite ring (figs 1, 3-10, graphite ring 48) mounted above the mold body (figs 1, 3-10, graphite ring 48 seated above a shoulder portion of the metal ring), and the oil-gas lubrication mold, in its entirety, is arranged below the hot top (fig 1, note the casting mold 30 in its entirety is below hot top 4).
Wagstaff et al is quiet to a uniform cooler, the uniform cooler is arranged inside the mold, a lower portion is a cooling end, and wherein the cooling end of the uniform cooler extends from the hot top into the mold beyond the graphite ring.

	It would have been obvious to one of ordinary skill in the art to include the heat pipe (uniform cooler) of Otani for providing cooling to portions where cooling of molten metal is delayed, so as to improve casting speed and production capacity.  Note that in the combination, the portion that would benefit from the cooling shown in Wagstaff et al is positioned below the graphite ring (fig 1, note molten metal portion below the graphite ring as the billet begins to solidify), thereby suggesting inserting the uniform cooler to extend beyond the graphite ring.
The combination of Wagstaff et al as modified by Otani is quiet to an upper portion of the uniform cooler is a heat insulation end.
	Ichiki et al teaches a hot top type continuous casting machine including a core inserted in the ring mold from the top which is composed of an upper core (12) which is low heat-conductive, and a lower core (13) which is high heat-conductive and which is adapted to be cooled by cooling medium circulating therethrough (col 2 lines 20-32).  The upper core is made of a low heat-conductive material such as graphite or a refractory material, with example materials such as so-called heat-insulation boards (col 4 lines 48-60).
	It would have been obvious to one of ordinary skill in the art to modify the heat pipe (uniform cooler) of Otani in the fashion of Ichiki et al such that an upper portion of the pipe is heat insulating while the lower portion is for cooling, to prevent premature solidification of the molten metal prior to entering the mold.




Xu et al teaches continuous casting of large ultrahigh-strength aluminum alloys (p.1 lines 10-22) where the device may include an electromagnetic stirrer (3) arranged outside the crystallizer (1) and a conical spiral core rod (4) arranged in the middle of the hot top (abstract).  Electromagnetic stirring technology treats the melt, which can reduce the uneven characteristics and appropriately improve the defects caused by ordinary semi-continuous casting (p.2 lines 44-48).  Xu et al’s core rod is rotated, and together with the electromagnetic stirring provides a strong shearing effect in the melt processing area, such that the processed melt flows out between the edge of the bottom blade of the core rod and enters the graphite ring which is a cold zone to achieve solidification and forming (p.4 lines 133-144).  The method improves the unevenness of the temperature field and the composition field of the melt during the solidification process, enhances the melt processing effect, and realizes the purpose of forced uniform solidification (p.4 lines 144-151).
In view of the teachings of Xu et al, it would have been obvious to one of ordinary skill in the art to modify the combination of Wagstaff, Otani, and Ichiki so as to include an induction coil arranged outside the mold so as to provide electromagnetic stirring of the molten aluminum in an upper melt processing portion, and to modify the uniform cooler of the combination (pipe of Otani having an upper portion heat insulated and lower portion for cooling) so as to include the conical spiral blades at the heat insulation end so as to provide the shearing effect discussed in Xu in the melt processing area above the cold zone, resulting in improvements in the unevenness of the temperature and composition of the melt during solidification.



	Regarding claim 5, the combination teaches the graphite ring is made of porous graphite (see combination, where Wagstaff’s graphite ring is solid but fluid permeable, abstract).

	Regarding claim 17, the combination teaches the uniform cooler is one or more in number, which is arranged to a height where the mold is located (Otani, abstract, fig 1-2, pipe 5 inserted into the mold at the part where cooling of the molten metal is delayed).
	Note that the limitation of having a rotational speed of 0-300 r/min is directed to the intended use of the device.  See MPEP 2113 (II), where the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

	Regarding claim 18, the combination teaches a cooling medium employed by the uniform cooler is air, nitrogen, or water (Otani, where the pipe is air or water cooled, lines 40-50).
	Note that the limitation of the flow rate of the cooling medium is 0-2000 L/min is directed to the intended use of the device.  See MPEP 2113 (II), where the manner of operating the device does not is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagstaff et al as modified by Otani, Ichiki et al, and Xu et al as applied to claim 2 above, and further in view of Schneider et al (US 5,320,159, previously cited).
	Regarding claim 3, the combination is quiet to the gas groove is divided into 3-20 sections for independent gas supply and control.
	Schneider et al teaches a mold for continuous casting of metal (abstract), including an intermediate plate having release agent-supply channels for supplying liquid and/or gaseous mold release agents through the supply plate to lubricate the mold surface (abstract).  Schneider et al shows an arrangement in figure 5 of a circular cross section, and having four connecting channels 31’ that are partially circular or arcuate and that each one requires a separate supply passageway (col 5 lines 50-63).
	It would have been obvious to one of ordinary skill in the art to divide the annular groove into partial circular or arcuate section, such as having four sections, each requiring a separate supply passageway, as Schneider et al recognizes that metering of oil and gas must be precise and that the supply must be regulated (col 1 lines 45-52).

	Regarding claim 4, the combination suggests each section of the gas groove has a length of 100-500 mm (note that the length of the groove will depend on the size of the mold, and that the length of 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagstaff et al as modified by Otani, Ichiki et al, and Xu et al as applied to claim 2 above, and further in view of Jarry et al (US 2014/0374052, previously cited).
Regarding claim 6, the combination is quiet to the mold body being provided with upper and lower rows of water spraying holes, and wherein the upper row of water spraying holes forms an angle of 15-30 degrees with respect to a wall of the mold, and has a diameter of 1-5 mm; while the lower row of water spraying holes forms an angle of 0-25 degrees with respect to the wall of the mold, and has a diameter of 2-8 mm.
	Jarry et al teaches direct cooling of a mould for the vertical semi-continuous casting of rolling ingots using double jets (abstract).  Two rows of holes are disposed over the whole of the internal perimeter of the mould cavity (paragraph [0024]).  The upper row has an angle of incidence of 32 ± 5° with respect to the vertical axis of the mould, whereas the lower row of said holes has an angle of incidence of 22 ± 5° (paragraph [0026-0027]), with diameters of each of said holes in each row of 3±1 mm (paragraph [0031]).
	It would have been obvious to one of ordinary skill in the art to provide upper and lower rows of water spraying holes, as providing the double row of jets provide gradual and continuous quenching of 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).

	Regarding claim 7, the combination teaches water volumes of the upper and lower rows of water spraying holes are independently controlled (Jarry, paragraph [0049], a partition or diaphragm is disclosed so as to even out the flow, thus the diaphragm would enable control of the flows independently), and the diameter of the upper row of water spraying holes is equal to that of the lower row of water spraying holes (paragraph [0031], preferably equal diameters).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagstaff et al as modified by Otani, Ichiki et al, and Xu et al as applied to claim 1 above, and further in view of Dai (CN 104353797 A, previously cited).
	Regarding claim 8, the combination teaches an induction coil generates an electromagnetic field which is guided into a melt inside the mold via a magnet yoke (Xu et al, electromagnetic stirrer).
	The combination is quiet to the magnet yoke of the induction coil being of a telescopic design and retractable in a range of 0-100 mm.
	Dai teaches an electromagnetic stirring device used in a semi-continuous aluminum alloy casting process (lines 10-21) where the stirring device is telescopic (figs 1-2, line 131) and can extend towards the slab (line 165-173) and retracted (line 182-191).
.

Claims 9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagstaff et al as modified by Otani, Ichiki et al, Xu et al and Dai as applied to claim 8 above, and further in view of Honeycutt et al (US 2,963,758, previously cited).
	Regarding claim 9, the combination is quiet to whether the electromagnetic field is a rotating electromagnetic field, a traveling wave electromagnetic field or a compound electromagnetic field.
	Honeycutt et al teaches that rotating magnetic fields for stirring are known in the art (col 2 lines 1-20) and that magnetic fields should be applied as soon as the liquid metal enters the mold in order to achieve grain refinement (col 2 lines 1-30).  Honeycutt et al discloses that when a magnetic field is moved with respect to a conducting material, such as a rotating magnetic field, the induced currents create a secondary magnetic field that produces a force which tends to move the conducting material in the same direction that the inducing field is moving, thus causing the molten metal to rotate about the vertical axis by a rotating magnetic field (col 4 lines 1-25).
	In view of the teachings of Honeycutt et al, it would have been obvious to one of ordinary skill in the art to apply a rotating electromagnetic field, as recognized by Honeycutt et al, as the means to provide the electromagnetic stirring.

	Regarding claim 11, the combination teaches the heat insulation end is of a cylindrical shape (Xu et al, see core rod of mandrel), and is made of high temperature-resistant heat insulation ceramic material (Xu et al, lines 216-217, high temperature melt-resistant ceramic materials).



	Regarding claim 13, the combination teaches the cooling end is made of thermally conductive material (Ichiki, col 3 lines 10-15, copper alloy).

	Regarding claim 14, the combination teaches the cooling end is made copper (see combination, Ichiki, col 3 lines 10-15, copper alloy).
	Although the combination is quiet to the cooling end being a spiral shape, Xu et al recognizes that a spiral shape helps drive the melt downward and outward, while the electromagnetic stirring drives the melt outward and upward, thereby achieving a strong shearing force stirring (lines 167-175).  It would have been obvious to modify the cooling end portion to also be of a spiral shape so as to similarly drive the melt downward and outward.

	Regarding claim 15, the combination teaches the stirring blade is made of high temperature-resistant material, and is arranged to be 0-8 in number (Xu et al, line 256-262, structure of the conical spiral mandrel is made of ceramic material, number of spirals is 5 to 10, overlapping the claimed range).

	Regarding claim 16, the combination teaches the stirring blade is made of ceramic materials thereof (Xu et al, line 256, structure of the conical spiral mandrel is made of ceramic material), and has a width of 10-100 mm and a thickness of 2-8mm (Xu et al, lines 293-300 disclose an example where the blade pitch is 30 mm and the thickness is 6mm).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Independent claim 1 has been amended to include the limitation of “the oil-gas lubrication mold, in its entirety, is arranged below the hot top” and that “the cooling end of the uniform cooler extends from the hot top into the mold body beyond the graphite ring.”  Applicant argues that Xu fails to teach said limitations.  Note that the rejection above has been modified so as to rely on Wagstaff for the teachings of the oil-gas lubrication mold and the graphite ring, and Otani for the teachings of the uniform cooler.
Applicant further argues that Wagstaff and Schneider do not mention uniform cooler and electromagnetic coils.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Note that the rejection is based on the references combined, and that Otani teaches the uniform cooler.  The induction coils are taught in Xu.
Applicant further argues that Wagstaff and Schneider do not mention the specific structure and size of the mold, and the sectional design.  The structure is addressed above in the rejections of claims 3-7.
Applicant argues that Dai and Honeycutt differ from the present invention as applicant’s magnetic yoke is retractable whereas the coil does not move, and the electromagnetic field is generated by the induction coil.  Note that the claims do not require the coil to remain stationary, and that Dai’s telescopic stirring device, which moves the coil and yoke as a whole, would still meet the claimed limitations.  Applicant additionally argues that Honeycutt does not mention scalability of the coil and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Note that induction coils for electromagnetic stirring within the mold is taught in Xu, and that Dai is cited to show structure for how electromagnetic stirrers could be designed so as to be movable towards or away from the mold or slab.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735